   
    
   
  
  
   
 
  
   
  
   
    

3 FELED

4 .MAY.- 1 2019

OL,ERK us ne_sTTch coum'

5

:ASTEHN’ olsr'mc 4n=oaNlA
6 DEPUT¥ ERKV f
7

8 UNITED STATES DISTRICT COURT

9 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11 RACHAEL AKEY, et al., No. 2:14-cv-2402 KJM DB
12 Plaintiff,
13 v. JURY COMMUNICATION

 

14 PLACER COUNTY, et al.,

 

 

1 5 Defendant.
16
17 REPLY FROM COURT TO NOTES RECEIVED ON May 1, 2019 at 9:00 AM

18 Date sent to jury: May 1, 2019

19 Tirne sent to jury: é) 193 H/V\

20 The court is providing 8 copies of the verdict form as requested, while noting they are copies
21 only. The official verdict form is the form previously provided and is the one to be used by the

22 foreperson to record the jury’s verdict.

DATED; May 1, 2019.

 

 

 

